Citation Nr: 1127959	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure and service-connected diabetes mellitus.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent prior to October 2, 2007, and in excess of 20 percent since October 2, 2007, for diabetes mellitus.

5.   Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in November 2006, that granted an increased rating from 10 percent to 30 percent for PTSD, effective April 25, 2006; granted service connection and a 10 percent disability rating for diabetes mellitus, type II, effective January 2, 2004; and denied service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II.  This case also comes from a January 2007 rating decision that denied a TDIU rating.  A July 2007 rating decision granted an earlier effective date of November 6, 2003, for the grant of a 10 percent disability rating for diabetes mellitus, type II.  A December 2007 rating decision increased the rating from 10 percent to 20 percent, for diabetes mellitus, type II, effective October 2, 2007.  However, as those grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Although VA did not consider whether service connection was warranted for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus in the April 1994 and May 1995 denials, separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  Therefore, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

The issues of entitlement to service connection for peripheral neuropathy of the lower extremities, increased ratings for diabetes mellitus and PTSD, and a TDIU rating are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal an April 1994 rating decision that denied service connection for peripheral neuropathy (claimed as numbness in the limbs) or a May 1995 rating decision that denied service connection for weakness of the lower extremities.

2.  Evidence submitted since the May 1995 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied service connection for peripheral neuropathy and a May 1995 rating decision that denied service connection for weakness of the lower extremities are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1994 rating decision denied service connection for peripheral neuropathy and a May 1995 rating decision denied service connection for weakness of the lower extremities.  The Veteran did not file a timely appeal of that decision.  Although the RO declined to reopen the claim in a November 2006 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the February 2003 rating decision became final because the appellant did not file a timely appeal.

The claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in April 2006.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).
At the time of the May 1995 rating decision, the evidence consisted of service medical records, VA treatment records, VA examinations dated in August 1989 and August 1994, and a statement in support of claim.  The RO found that the claim for service connection for weakness of the lower extremities was not well-grounded because there was no evidence of the disability during service or any evidence of a current disability.

Evidence added to the record since the time of the last final decision includes additional VA treatment records, VA examinations, records from the Social Security Administration, and private treatment records.  The new evidence also includes an October 2007 VA treatment record which indicates a diagnosis of neuropathy either due to diabetes mellitus or Agent Orange.

The Board finds that the evidence received since the last final decision is new and material evidence and raises a reasonable possibility of substantiating this claim because it addresses a previously unestablished fact, that the Veteran currently suffers from peripheral neuropathy of the lower extremities that may be related to his service or an event or injury in service or to his service-connected diabetes mellitus. That evidence is presumed credible for the purpose of determining whether it is material.

Therefore, the Board finds that new and material evidence sufficient to reopen the claim has been received.  New and material evidence having been submitted, the claims for service connection for peripheral neuropathy of the lower extremities is reopened, and the appeal is granted to that extent only.


ORDER

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the lower extremities is reopened.  That claim is granted to that extent only.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he currently has peripheral neuropathy of the lower extremities that is either due to herbicide exposure during his service or related to his service-connected diabetes mellitus.

The service medical records are void of findings, complaints, symptoms, diagnosis, or treatment of peripheral neuropathy of the lower extremities.

A July 2006 VA diabetes mellitus examination shows a complaint of intermittent numbness and tingling from the Veteran's low back to his toes since a back injury in 1996.

The Veteran was afforded a VA peripheral nerves examination in December 2006 at which time the examiner opined that the Veteran's history of peripheral neuropathy predated his diagnosis of diabetes mellitus.  He had multiple paths to neuropathy including documented alcohol-related cerebellar dysfunction with poor gait and a back injury with right lower extremity neurologic findings.  The examiner further opined that non-diabetic etiologies most likely caused the Veteran's peripheral neuropathy based on a history of well-controlled diabetes and other etiologies.

VA medical records dated in October 2007 and June 2008 indicate a diagnosis of neuropathy either due to diabetes mellitus or Agent Orange.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of peripheral neuropathy of the lower extremities during his service, he is not competent to diagnose or to relate any current peripheral neuropathy of the lower extremities to his active service, including herbicide exposure, or to his service-connected diabetes mellitus.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the July 2006 and December 2006 VA examinations and opinions, October 2007 and June 2008 VA opinions, and any other opinions of record. 

With regard to the Veteran's claims for increased ratings for PTSD and diabetes mellitus, the Veteran was afforded VA PTSD examinations in August 1994, August 2003, February 2004, July 2006, and December 2007; and a VA diabetes mellitus examination in July 2006.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The most recent VA examinations are stale.  The Board finds that more recent examinations are needed to fairly adjudicate this claim.  In light of the fact that updated VA treatment records are also requested, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the current nature and severity of his PTSD and diabetes mellitus.

In July 2006, the Veteran raised a claim for a TDIU rating.  Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted a 30 percent disability rating for posstraumatic stress disorder (PTSD) and a 20 percent disability rating for diabetes mellitus.  Currently, the combined disability rating is 40 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, he does not meet the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue then is whether the Veteran's service-connected disabilities nevertheless prohibits him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

On VA general medical examination in August 2000, the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine with retrolisthesis, hepatitis C, symptoms compatible with gastroesophageal reflux disease, hypertension, hyperlipidemia, and gouty arthropathy of the right great toe.  The examiner opined that there were no disabilities that would render him totally unemployable from a medical standpoint.

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disabilities, is no longer able to be employed or whether he is more generally unemployable.  It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The examiner on remand should specifically reconcile the opinion with the August 2000 VA examination and opinion.
It also appears that additional records should be obtained.  A review of the claims file reflects a gap of time in records dated from December 2008 to October 2009.  To aid in adjudication, VA medical records dated since December 2008 should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board notes that the claim for TDIU is inextricably intertwined with the remanded claims for service connection and increased ratings.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since December 2008.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected Type II diabetes mellitus.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should state the treatment regimen in place for management of the disease, including the dosage and frequency of insulin or oral hypoglycemic agents, any dietary restrictions, and whether there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  The examiner should also note whether the diabetes produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications.
3.  Schedule a VA examination to determine the current severity of the Veteran's service-connected PTSD.  The claims file must be reviewed and that review should be noted in the examination report.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, including the Veteran's previous VA examinations conducted in August 1994, August 2003, February 2004, July 2006, and December 2007.  All signs and symptoms of the Veteran's service-connected PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning.  Finally, the examiner should opine as to whether the Veteran's service-connected PTSD has a marked interference with his employability.

4.  Schedule a VA examination to determine the nature and etiology of any current peripheral neuropathy of the lower extremities.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the July 2006 and December 2006 VA examinations and opinions, and October 2007 and July 2008 VA opinions.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current peripheral neuropathy of the lower extremities.

(b)  Is it at least as likely as not (50 percent or more probability) that any peripheral neuropathy of the lower extremities was incurred in or aggravated by any period of the Veteran's service, or is the result of exposure to herbicides during that service?  The examiner must consider the Veteran's statements regarding the incurrence of peripheral neuropathy of the lower extremities, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any peripheral neuropathy of the lower extremities is proximately due to or the result of the Veteran's service-connected diabetes mellitus?

(d)  Is it at least as likely as not (50 percent or more probability) that any peripheral neuropathy of the lower extremities has been aggravated (increased in severity beyond the natural progress of the condition) by the service-connected diabetes mellitus?

5.  Schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the August 2000 VA examination and opinion.  The rationale for all opinions should be provided.  The examiner should evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (PTSD and diabetes mellitus), without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.

6.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


